 

Exhibit 10.1(c)

 

 

Supplementary Agreement (III) to
Capital Increase Agreement of Yipeng Energy Technology Co. Ltd.

 

Party A (Current Investor):  Huizhou Highpower Technology Co. Ltd.

 

Address:  Xinhu Industrial Development Area, Ma’an Town, Huicheng District,
Huizhou City, Guangdong Province

 

Legal Representative:  Pan Dangyu

 

Party B (Founding Team):  (the members are hereinafter referred to collectively
as “Party B”)

 

Name:  Shenzhen Jinpenglong Traffic Technology Co. Ltd.

 

Address:  East 6H18, 6/F, Shenhua Technology Industrial Park, Meihua Road,
Futian District, Shenzhen

 

Legal Representative:  He Ping

 

Organization Code Certificate No.:  69712844-1

 

Name: He Ping

 

Address:  No. 25, 2nd Door, Bldg. 15, No. A8, Xinwai Street, Xicheng District,
Beijing

 

Name:  Shu Jianqin

 

Address:  Fangjiaju Street, Fangjiaju Villiage, Yingshan County, Hubei Province

 

Party C (Investors):  (the members are hereinafter referred to collectively as
“Party C”)

 

Name:  Beijing Defengjie Fuhua Venture Investment Fund Management Center
(limited partnership)

 

Address:  Room 37, 1/F, Bldg. 23, No. 72, Qinghe Third Street, Haidian District,
Beijing

 

Unified Social Credit Code:  91110108318078553P

 

Name:  Qu Jingdong

 

Address:  No. 701, 1st Door, Bldg. 18, Shangdi Digital Park, An’ning Zhuang,
Haidian District, Beijing

 

Name:  Yang Lishan

 

Address:  Zhongguancun South Street, Haidian District, Beijing

 

Party D:  Huizhou Yipeng Energy Technology (“Party D” or “the Target Company”)

 

Address:  (Workshop Building B1) No. 1, Qunliao Road, Ma’an Town, Huicheng
District, Huizhou

 

Legal Representative:  He Ping

 

Party A, Party B, Party C and Party D are hereinafter referred to collectively
as “the Parties” and individually as “one Party”.

 

 1 

 

  

Whereas:

 

The Parties made and entered into the “Capital Increase Agreement of Yipeng
Energy Technology Co. Ltd.” (hereinafter referred to as the Capital Increase
Agreement) on June 30, under which Party A shall increase capital investment to
Party D, and Party B and Party C are Party D’s shareholders.

 

IN WITNESS WHEREOF, the Parties agree as follows:

 

Article 1:  With the unanimous agreement of all parties, the closing date of
first phase investment (power battery equipment with around 45 Million RMB
value, which will subject to actual amount, and 15 Million RMB in cash) will be
changed from August 5th to August 10th.

 

Article 2:  In case of any discrepancy between a document and/or an agreement
signed by the Parties and this Agreement prior to signature of this Agreement,
this Agreement shall prevail. The Parties have the obligation to amend the
document and/or agreement signed to ensure consistency with this Agreement. In
case of matters concerned in an agreement signed by the Parties and provided
herein, this Agreement shall prevail. All clauses in conflict with the
stipulations of this Agreement shall be invalid.

 

Article 3:  All aspects of this Agreement shall be governed by laws of the
People’s Republic of China.

 

Article 4:  A dispute arising from the execution of this Agreement may be
submitted by one Party to Huizhou Arbitration Committee for arbitration
according to the current effective arbitration rules of the Committee.
Arbitration shall be made in Chinese in Huizhou. The arbitral award shall be
final and binding upon the Parties.

 

(The remainder of this page is intentionally left blank.)

 

 2 

 

  

Party A:  Huizhou Highpower Technology Co. Ltd. (Seal)

 

Legal Representative/Authorized Representative:  (Signature):  /s/ Pan Dangyu

 

Party B:  (the following members are hereinafter referred to collectively as
“Party B”)

 

Name:  Shenzhen Jinpenglong Traffic Technology Co. Ltd. (Seal)

 

Legal Representative/Authorized Representative: (Signature):  /s/ He Ping

 

Name:  He Ping       Signature:  /s/ He Ping

 

Name:  Shu Jianqin    Signature:  /s/ Shu Jianqin

 

Party C:  (the following members are hereinafter referred to collectively as
“Party C”)

 

Name:  Beijing Defengjie Fuhua Venture Investment Fund Management Center
(limited partnership) (Seal)

 

Legal Representative/Authorized Representative:  (Signature):  /s/ Qu Jingdong

 

Name:  Qu Jingdong    Signature:  /s/ Qu Jingdong

 

Name:  Yang Lishan    Signature:  /s/ Yang Lishan

 

Party D:  Huizhou Yipeng Energy Technology Co. Ltd. (Seal)

 

Legal Representative/Authorized Representative:  (Signature):  /s/ He Ping

 

 3 

 